Citation Nr: 1421483	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  11-16 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for coronary artery disease, post myocardial infarction (claimed as ischemic heart disease) as due to herbicide exposure. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

T. Carmichael, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina (RO).

The Veteran appeared before the undersigned Veterans Law Judge at a Video Conference hearing in May 2012; a transcript of which is of record. 


REMAND

The Veteran contends that while stationed in Korea and assigned to Battery B, 6th Battalion, 80th Field Artillery, 7th Infantry Division, he was exposed to herbicides during temporary duty assignments. He has submitted statements from service colleagues as to performance of special duties near the Demilitarized Zone and a military assignment order - the latter indicating that in August 1968, he completed a 7th Infantry Division Chemical/Biological Warfare Course at Army Post Office (APO) San Francisco 96207. 

The Board has determined that additional development of his assertions is necessary and the claim is therefore REMANDED for the following actions:
 
1. Contact the Center for Unit Records and Research (CURR) and/or any other appropriate U.S. Government Records Depository to include if appropriate the National Archives and Records Administration (NARA), and attempt to resolve the following inquiries:

a. At any time from February 4, 1968 to February 4, 1969, were either of the units designated as Battery A and Battery B, 6th Battalion, 80th Field Artillery, 7th Infantry Division, (or any of its members) assigned to permanent or temporary duties in the 2nd Infantry Division area of Pobwanni or its environs? If so, did the operations include support of any of the following units of the 2nd Infantry Division:

1/38th Infantry
2/38th Infantry
1/23rd Infantry
2/23rd Infantry
3/23rd Infantry
3/32nd Infantry 
2/31st Infantry 
1/9th Infantry
2/9th Infantry
1/72nd Armor
2/72nd Armor
4/7th Cavalry

b. At any time from February 4, 1968 to February 4, 1969, were the units designated as Battery A and Battery B, 6th Battalion, 80th Field Artillery, 7th Infantry Division, (or any of its members) assigned to permanent or temporary duties in the operational areas or in direct support of the following units of the 7th Infantry Division:

1/17th Infantry
2/17th Infantry
2/17th Infantry
1/73rd Armor
2/10th Cavalry  

c. At any time from February 4, 1968 to February 4, 1969, was the area designated as Army Post Office (APO) San Francisco (SF) 96207, and likely Headquarters, 7th Infantry Division, exposed to any herbicide spraying?

2. After completion of the above tasks, the RO/AMC will readjudicate the claim, with due consideration of all provisions regarding presumptive service connection for Korea service due to herbicides. If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of his claims.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


